DETAILED ACTION
This Office action is in response to the amendment filed 11 August 2022. Claims 1-3 and 9-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 and 9-20 are objected to because of the following informalities.  Appropriate correction is required.
In Claim 1 (line 11), “Voltage Standing Wave Ration” should be corrected to ---Voltage Standing Wave Ratio---.
Remaining claims are objected to as depending from an objected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US 2019/0317123) in view of Black Box Network Services, “Dry Contact Sensor”, Dry Contact Sensor Manual, August 2010, http://www2.blackboxab.se/Firmware/E/EME102A-103A-104A/EME102A%20-%20CD%202011-09/Sensor%20Manuals/Dry%20Contact%20Sensor.pdf), Sing et al. (US 2011/0274093), Mailandt et al. (US 4823280), and Electronics Hub (Electronics Hub, "Digital Logic OR Gate", 20 June 2015, https://www.electronicshub.org/digital-logic-or-gate/).
For Claim 1, Woodbridge teaches a small cell system compliant with NEMA4 or NEMA4X standards (see paragraphs 62, 64), the system comprising: 
a small cell (see paragraphs 15, 62, 64); 
one or more backhaul connections to the small cell (see paragraphs 12, 13, 38: backhaul); 
one or more power sources to power the small cell (see paragraphs 12, 13, Table 1: power monitoring, the presence of a power source is inherent); 
an antenna port (see paragraph 13: antenna; the presence of an antenna port is inherent); 
third circuitry for measuring output power to the small cell from the one or more sources (see paragraphs 12-13, Table 1: power monitoring; paragraph 39: circuitry), wherein said third circuitry comprises a microcontroller that measures the measured output power from said one or more sources and generates a third alarm signal when the measured output power falls (see paragraphs 12-13, Table 1); 
fourth circuitry for determining the status of the one or more backhaul connections (see paragraph 13: monitoring backhaul status), wherein said fourth circuitry comprises a microcontroller that generates a fourth alarm signal upon determining a failed status of the one or more backhaul connections (see paragraph 13: monitoring backhaul status; paragraphs 4, 7, 17: dry contacts, alarms); and 
a dry contact for outputting alarms, from the first, second, third and fourth circuitries (see paragraphs 4, 7: dry input, dry contacts; paragraph 17: watching element reporting alarms; see also claims 1 and 22: dry inputs (contacts) to alarm).
Woodbridge as applied above is not explicit as to, but Black Box teaches a dry contact for outputting dry contact alarm, said dry contact connected to the first, second, third and fourth circuitries (see introduction: monitoring multiple alarm condition inputs with dry contact).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the dry contact of Black Box when monitoring multiple small cell conditions as in Woodbridge. One of ordinary skill would have been able to do so with the reasonably predictable result of using an available product for its known purpose.
The references as applied above are not explicit as to, but Sing teaches that small cells have a DC or AC power source (see paragraph 32).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use a DC power source as in Sing when implementing a power source for the system of Woodbridge. One of ordinary skill would have been able to do so with the reasonably predictable result of providing power in a known manner with known components.
Though Woodbridge does not explicitly teach a power threshold comparison, Mailandt shows that it is known to use such a comparison to detect whether operating parameters fall outside of acceptable norms (see abstract). Moreover, the references as applied above are not explicit as to, but Mailandt teaches  a monitoring system comprising first circuitry for measuring RF output power from the small cell, wherein said first circuitry comprises a microcontroller that compares the measured RF output power with a predefined RF output power threshold and generates a first alarm signal when the measured RF output power falls under the predefined RF output power threshold (see column 5 lines 22-31, abstract: transmitter output power, operations within acceptable norms; comparison operation necessarily uses some kind of threshold); and
second circuitry for measuring Voltage Standing Wave Ration (VSWR} between the small cell and the antenna port; wherein said second circuitry comprises a microcontroller that compares the measured VSWR with a predefined VSWR threshold and generates a second alarm signal when the measured VSWR exceeds the predefined VSWR threshold (see column 5 lines 22-31, abstract: VSWR, operations within acceptable norms; comparison operation necessarily uses some kind of threshold).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to monitor characteristics as in Mailandt when implementing the monitoring system of Woodbridge. The motivation would be to determine that transmissions are operating within norms.
The references as applied above are not explicit as to, but Electronics Hub teaches a system wherein the first, second, third, and fourth circuits are connected to an OR logic circuit to trigger an alarm (p. 12-13: OR gate applications).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ an OR gate as in Electronics Hub when providing alarm signals to a dry contact as in Woodbridge and Black Box. One of ordinary skill would have been able to do so with the reasonably predictable result of providing alarms for multiple conditions with a single dry contact.
For Claim 2, Woodbridge further teaches the system, at least one of said first circuitry, second circuitry, third circuitry or fourth circuitry is a dedicated circuitry (see paragraph 39).
For Claim 9, Woodbridge further teaches the system, wherein the small cell is enclosed in a NEMA4 casing (see paragraphs 62, 64).
For Claim 10, Woodbridge further teaches the system 1, wherein the small cell is enclosed in a NEMA4x casing (see paragraphs 62, 64: NEMA 4 or better; it is well known that NEMA 4X is better than NEMA 4 in that it further includes corrosion resistance along with the other protections of NEMA 4).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US 2019/0317123), Black Box Network Services, “Dry Contact Sensor”, Dry Contact Sensor Manual, August 2010, http://www2.blackboxab.se/Firmware/E/EME102A-103A-104A/EME102A%20-%20CD%202011-09/Sensor%20Manuals/Dry%20Contact%20Sensor.pdf), Sing et al. (US 2011/0274093), Mailandt et al. (US 4823280), and Electronics Hub (Electronics Hub, "Digital Logic OR Gate", 20 June 2015, https://www.electronicshub.org/digital-logic-or-gate/) as applied to claim 1 above, and further in view of Kim et al. (US 2013/0344874).
For Claim 3, while Woodbridge does suggest the use of embedded components (see paragraph 39: virtual units”), the references as applied above are not explicit as to, but in a similar field of endeavor, Kim teaches the system, wherein at least one of said first circuitry, second circuitry, third circuitry or fourth circuitry is embedded with the small cell (see paragraphs 31, 110: it is known to embed monitoring/management circuits in small cells).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use embedded circuitry as in Kim when implementing the system of Woodbridge. One of ordinary skill would have been able to do so with the reasonably predictable result of making the system more integrated and compact.

Claims 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US 2019/0317123), Black Box Network Services, “Dry Contact Sensor”, Dry Contact Sensor Manual, August 2010, http://www2.blackboxab.se/Firmware/E/EME102A-103A-104A/EME102A%20-%20CD%202011-09/Sensor%20Manuals/Dry%20Contact%20Sensor.pdf), Sing et al. (US 2011/0274093), Mailandt et al. (US 4823280), and Electronics Hub (Electronics Hub, "Digital Logic OR Gate", 20 June 2015, https://www.electronicshub.org/digital-logic-or-gate/) as applied to claims 1, 9, and 10 above, and further in view of Jain (Jain, "NEMA Enclosures: Choosing the Right Material", Bud Industries, Inc., 2016, https://www.budind.com/article/choosing-the-right-material-for-your-nema-enclosure/).
For Claims 11-14 and 16-19, the references as applied above disclosed the claimed invention except for specifying the NEMA4 or NEMA4X casing comprising a metal sheet, metal die cast, metal molded, or plastic.
However, as can be seen in Jain, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use known materials such as a metal sheet, die cast metal, molded metal, plastic, or metallized plastic in accord with the suitability of the material for the desired deployment of the apparatus. It has been held to be within the general skill of a working in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (US 2019/0317123), Black Box Network Services, “Dry Contact Sensor”, Dry Contact Sensor Manual, August 2010, http://www2.blackboxab.se/Firmware/E/EME102A-103A-104A/EME102A%20-%20CD%202011-09/Sensor%20Manuals/Dry%20Contact%20Sensor.pdf), Sing et al. (US 2011/0274093), Mailandt et al. (US 4823280), and Electronics Hub (Electronics Hub, "Digital Logic OR Gate", 20 June 2015, https://www.electronicshub.org/digital-logic-or-gate/) as applied to claims 1, 9, and 10 above, and further in view of Cybershield (Cybershield, "Anatomy of Metallized Plastic Application", Cybershield Inc., 27 February 2017, https://www.cybershieldinc.com/anatomy-metallized-plastic-application/).
For Claims 15 and 20, the references as applied above disclosed the claimed invention except for specifying the NEMA4 or NEMA4X casing comprising metallized plastic.
However, as can be seen in Cybershield, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use known materials such as metallized plastic in accord with the suitability of the material for the desired deployment of the apparatus. It has been held to be within the general skill of a working in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
The amendment filed 11 August 2022 has been entered.
Previous objections and rejections under 35 USC 112 are withdrawn in light of the amendments. However, the amendments have resulted in a new objection of Claim 1.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Discussion of dry contacts (May-June 2010, https://forums.mikeholt.com/threads/dry-contacts.76232/) describes dry contacts; the May 28, 2010, post from zaptd describes using dry contacts in an alarm panel.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        9/6/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466